Atkinson, Justice.
The defendant in error was convicted before the police court of the town of Hawkinsville for the violation of an ordinance of that town, upon an accusation of the offense of draying in the corporate limits. He was sentenced to work upon the public streets of the city for sixty days, with the alternative of paying a fine of sixty dollars and the costs of the proceeding. To the judgment of the police court the defendant excepted, and took the case by certiorari to the superior court. When the case was called in the superior court, counsel for the corporation moved to dismiss the certiorari upon two grounds, neither of which appears to have any merit in it. The judge overruled the motion to dismiss, and to this judgment the Mayor & Council of Hawkinsville excepted, and by writ of error presents for review the judgment of the court overruling its motion to dismiss the petition for certiorari.
The one insuperable difficulty which we encounter in the outset is, that this court has no jurisdiction to correct the error complained of, assuming even that one was committed by the court. Towns and cities, in the *327administration of those functions pertaining to the police department, which by their charters are conferred upon them, represent, in a qualified sense, the sovereignty of the State. Its legislation by ordinance deals with those minor matters which are of local concern only, and respecting which the State empowers them to legislate. A great many of such matters affecting the local public interest, and over which the legislature has complete control, are necessarily, for the public convenience and economy, committed to municipal bodies. They may, upon proper occasion, impose a license tax on a great many occupations, and for the pursuit of such an occupation without a license, impose appropriate penalties; and in the exercise of those police powers by and through which they impose penalties upon their citizens for causes outside of those provided for by the general laws of the State, they represent the sovereignty of the State. Hence, it has been held that a municipal corporation, as a party to a criminal proceeding, stands in the place of the State. It has been held that in such proceeding such a corporation, from any inferior judicatory, cannot have a writ of certiorari or writ of error to review a judgment of discharge by those courts. See 61 Ga. 572; 7 Ga. 422; 25 Ga. 311. Prosecutions under municipal ordinances are quasi-criminal causes, and partake so far of the nature of a criminal prosecution as must prevent a review of a judgment in favor of the defendant. 72 Ga. 89. The code provides, in express terms, that either party in a civil case, and the defendant in a criminal proceeding, in the superior court of this State, may except to any sentence, judgment or decree. The right of exception is limited to the defendant in criminal cases. This court can only review the judgment of the lower court by a bill of exceptions; and inasmuch as no provision is made by the law by means of which the State can present and have transmitted here a bill *328of exceptions in a criminal cause, if there were no other legal or constitutional impediment to the reversal of a judgment rendered in favor of the defendant in the court below, this one difficulty is insurmountable. The case of the Mayor and Council of Marietta v. Alexander, reported in 86 Ga. 455, in no wise contravenes the ruling now made. In that case it will be observed, that though a motion to dismiss the writ of error was in fact made in this court, it was not then ruled upon, but the court expressly declared to the contrary, and put its decision upon the ground that, upon an inspection of the record, it appeared that the judgment of the court below was correct, and that it should be affirmed.
Let the writ of error in this case be Dismissed.